FIVE9 MASTER SERVICES AGREEMENT

 

This Five9 Master Services Agreement (“Agreement”), effective as of the Customer
signature date below (“Effective Date”), in entered into by and between Five9,
Inc., a Delaware corporation (“Five9”), having offices 4000 Executive Parkway,
Suite 400, San Ramon, CA 94583 and CrossClick Media Inc. (“Customer”), located
at 3625 W McArthur blvd, Suite 302, Santa Ana, CA 92704.

 

1.                   SERVICES; USE; SUPPORT

 

a.                   Service Order. Customer may order services and products
from Five9 (“Services”) by completing a service order substantially in the form
attached hereto as Addendum B (each, a “Service Order”). Customer shall complete
an initial Service Order prior to being provided access to any Services.
Thereafter, Customer shall complete a Service Order for each order of additional
Services. Each Service Order shall state: (i) the services and products selected
by Customer, including any premium services or implementation services to be
provided by Five9; (ii) the term of such Services (the “Order Term”); (iii) the
applicable fees; and (iv) any other special terms that may apply to the
Services. Each Service Order is subject to the terms and conditions of this
Agreement. In the event of any conflict between a Service Order and this
Agreement, the Service Order will control. For the avoidance of doubt, if there
are terms and conditions in this Agreement regarding subjects on which a Service
Order is silent, such silence will not constitute a conflict and the terms and
conditions in the Agreement will control.

 

b.                   Customer Information. Customer shall provide accurate,
current and complete registration Customer information, including, without
limitation, Customer’s legal name, address, email address, telephone number and,
where applicable, payment information (together, “Customer Information”).
Customer agrees to promptly notify Five9 of any changes in Customer Information
and to verify such information as Five9 may reasonably request.

 

c.                    Access and Use of the Services. Subject to the terms and
limitations of this Agreement, Five9 agrees to provide Customer access to the
Services as set forth on Service Order(s), up to the quantities specified on
such Service Order(s), during the Order Term and any renewals thereof, on a
non-exclusive, non-transferable basis, solely for Customer’s internal business
purposes.

 

d.                   Use Restrictions. Customer agrees not to (i) license,
sublicense, sell, resell, transfer, assign, distribute or otherwise commercially
exploit or make the Services available to any third party in any way; (ii)
modify or make derivative works based upon the Services; (iii) create
unauthorized Internet “links” to the Services or “frame” or “mirror” any content
on any other server or wireless or Internet-based device; or (iv) reverse
engineer the Services.

 

e.                    Technical Requirements for Use of the Services. In order
to utilize the Service, Customer must adhere to certain technical specifications
and acquire and maintain certain minimum hardware, software and Internet
connectivity, as specified here:
http://www.five9.com/call-center-software/system-requirements.htm (“Required
Equipment”). During the sales process and prior to service activation, Five9,
with Customer’s reasonable cooperation, will conduct an assessment of Customer’s
current Required Equipment. Based on this assessment, Five9 may recommend
adjustments to the Required Equipment in order to meet the minimum technical
requirements to utilize the Service. Customer is ultimately responsible for
implementing any recommendations made by Five9 with respect to Required
Equipment and also for the ownership and ongoing maintenance of Required
Equipment. Five9’s recommendations with respect to Required Equipment do not
constitute a guarantee or warranty as to the future suitability of the Required
Equipment for operating the Services. CUSTOMER ACKNOWLEDGES AND AGREES THAT IT
IS SOLELY RESPONSIBLE FOR OBTAINING AND SUPPORTING REQUIRED EQUIPMENT AS
NECESSARY TO UTILIZE THE SERVICES, AND CUSTOMER MAY NOT TERMINATE THIS AGREEMENT
OR REQUEST A REFUND BASED ON A FAILURE OF ITS HARDWARE, SOFTWARE OR INTERNET
CONNECTIVITY TO PROPERLY FUNCTION WITH THE SERVICES.

 

f. Technical Support. Standard technical support is available as part of the
Services. Our support services and options are more fully described at
www.five9.com/contact-center-services/support with additional details on
http://www.five9.com/4443. Support services may include on-line help, FAQ's,
training guides and templates.

 

 



 

2. ACTIVATION, FEES AND BILLING

 

a.                   Initial Service Activation and Provisioning. Prior to the
activation of the Services set forth in Customer's initial Service Order,
Customer shall pay Five9 the fees specified in the Service Order, including
implementation and activation fees and pre-paid long distance fees as applicable
(collectively, the "Activation Fees"). Upon receipt of the Activation Fees,
Five9 will activate Customer's account and commence the provisioning process for
the Serviced (the date of the initial activation being the “Service Activation
Date”). The initial provisioning process creates Customer’s unique account and
enables Customer to log-in and access the Services.

 

b.                   Subsequent Service Orders. For subsequent Service Orders,
Five9 shall commence the provisioning process for the additional Services as
required by such Service Orders upon receipt of the Customer signed Service
Order. Five 9 will invoice Customer for the services ordered. Payment terms are
in accordance with Section 3(f) below.

 

c.                    Order Renewals. Unless otherwise specified in a Service
Order, each Service Order shall automatically renew for additional periods equal
to the length of the Order Term, unless Customer provides advance written notice
(via e-mail at billing@five9.com) of non-renewal at least thirty (30) days prior
to the end of the then-current term. During any renewal period, Five9 reserves
the right to modify it Service Fees and charges for other services with at least
sixty (60) days prior written notice.

 

d.                   Fees, Customer Bill Date and Billing Cycle. Customer shall
pay Five9 the recurring fees for the Services as set forth on an applicable
Service Order (“Service Fees”). Unless otherwise indicated in a Service Order or
in this Agreement, Customer shall pay all Service Fees in advance and long
distance usage in arrears. The Customer's billing cycle begins on the Service
Activation Date and that same day of the month shall become the day each month
that Customer shall be invoiced (the "Customer Bill Date"). The Customer Bill
Date will be the bill date for all Services ordered by Customer pursuant to this
Agreement, and partial months shall be pro-rated to the Customer Bill Date. Each
invoice will include all recurring monthly Service Fees for the next billing
month, all long distance charges incurred during the prior billing month, as
detailed on Addendum A, and, if applicable, any professional services or other
one-time charges for services delivered during the billing period.

 

e.                    Prepaid Long Distance. Five9 may require that, prior to
activation, Customer deposit a one-time certain amount of prepaid long distance
service fees ("Prepaid Long Distance") as stated in the Service Order. The
amount will be held as a deposit. Customer will be invoiced for long distance
usage monthly in arrears as it is incurred.

 

f.                    Payment Terms. Payment terms for fees due on a given
invoice are "Due Net 30", unless otherwise stated on the invoice. Payment of all
fees (including any Service Fees and Activation Fees), whether in advance of
service or for services incurred, may be made by cash, check or wire transfer of
immediately available funds to Five9. Customer shall be responsible for all
sales, value-added or similar taxes due under this Agreement. Past due balances
over 60 days, including past due balances resulting from returned checks or
charge-backs, are subject to an interest charge of 1.5% per month or the maximum
amount permitted by applicable law, whichever is less.

 

g.                    Refund Policy. Except as otherwise set forth on a Service
Order, all prepaid fees under this Agreement are non refundable, except if
Customer's account is closed in good standing, under the terms of this
Agreement, with all undisputed balances paid in full, the unused balance of
Prepaid Long Distance shall be refunded to Customer.

 

h.                   Disputed Charges and Resolution of Disputes. Customer
agrees to pay all undisputed charges under this Agreement without counter-claim,
set-off or deduction. In the event that Customer legitimately and reasonably
disputes an invoiced amount, Customer will provide Five9 with written notice
(via e-mail at billing@five9.com) of the amount in dispute and the basis for the
dispute. Five9 agrees that it will work with Customer to reasonably and
expeditiously resolve the dispute. Customer agrees that any undisputed amounts
shall remain due and payable in accordance with the normal payment terms.

 

i.                     Waiver. Failure of Five9 to invoice Customer in a timely
manner for any amounts due under this Agreement shall not be deemed a waiver by
Five9 of its rights to payment for such amounts, and all outstanding amounts
shall remain due and payable by Customer, provided that, Five9 must bill
customer for all outstanding amounts owed within 45 days of any termination of
this Agreement.

2

 



 

3. TERM AND TERMINATION

 

a.                   Term of this Agreement. The term of this Agreement shall
commence on the Effective Date and shall continue until terminated as provided
in this Agreement (the "Term").

b.                   Suspension or Termination by Five9. Five9 may suspend or
cancel Customer’s access to a Service or terminate this Agreement as follows:

(i)For Cessation of Services. Five9 may suspend access to any portion or feature
of the Services by providing Customer with written notice at least sixty (60)
days prior to the date it intends to cease providing such service.

(ii)For Delinquent Accounts. Five9 may suspend or disable Customer’s access to
the services for any accounts for which undisputed payment is delinquent,
provided however the Five9 shall have provided Customer with reasonable adequate
notice and sufficient time to cure the delinquency.

(iii)For Actual or Potential harm to Five9 or a Third party. Five9 may suspend
or terminate Customer’s account if Five9 has a good faith belief the Customer
(x) is using the Services in a manner that may cause immediate and ongoing harm
to Five9 or to a third party, including but not limited to, actions that violate
federal, state or local laws, rules or regulations, such as compliance with “Do
Not Call Lists”; (y) is compromising the security of the Service and the privacy
of Five9’s other customers; or (z) is engaging in other activity not
specifically identified herein that could reasonably be construed as causing or
potentially causing harm to Five9 or a third party. Five9 agrees that in the
event it becomes aware of such actions by the Customer it will immediately
notify the Customer of the unauthorized activity and either allow the Customer
reasonable time to cease the activity or, if warranted by the circumstances,
immediately suspend Customer's access to the Service.

 

c.                    Termination by Either Party. Either party may terminate
this Agreement upon thirty (30) days written notice to the other party (i) in
the event of a breach of any provision of this Agreement by the other party,
provided that, during the thirty (30) day period the breaching party fails to
cure such breach (except the 30-day notice period shall not apply to Customers
with delinquent accounts or Customers engaged in unlawful activities); or (ii)
at any time when Five9 is not obligated to provide and Customer is not entitled
to receive any Services.

 

d.                   Resumption of Service. Customer's resumption of access to
the Services following a suspension by Five9 for the reasons cited above will
not extend the then-current term, nor result in an extension of the period
covered by the prepaid Service Fees. Resumption of Customer's account following
suspension or termination by Five9 is subject to the sole discretion of Five9.
If Five9 allows Customer to resume using the Services, Customer may be subject
to a reconnection fee and applicable retraining fees, and must pay in full all
outstanding account balances.

 

e.                    Effect of Termination. Upon termination of this Agreement,
(i) all rights granted hereunder shall immediately terminate and Customer shall
have no right to continue to access or use the Service, (ii) each party shall
return or, at the option of the other party, destroy or return all Confidential
Information (as defined below) of the other party, as requested by the other
party, in its possession or control and (iii) Customer shall promptly pay all
undisputed outstanding fees and charges associated with Customer's account up
through the date of termination, (including charges for services delivered by
Five9 that have not yet been invoiced such as local and long-distance charges),
provided that Five9 reserves the right to apply any security deposit or pre-paid
charges or other amounts delivered by Customer to Five9 to satisfy any amounts
owed to Five9 under the terms of this Agreement. All outstanding payment
obligations and any other obligations in this Agreement that are ongoing
obligations of the parties and intended to survive shall survive any termination
or expiration of this Agreement.

 

4. CUSTOMER ACCOUNTS AND SECURITY

 

Customer is responsible for all authorized and unauthorized access, activities
and charges associated with the Customer's account and/or password(s) with
Five9, except for unauthorized charges that can reasonably be determined to be
the result of Five9's mistake, omission or negligence in providing sufficient
safeguards against unauthorized third party access to Customer's account.
Customer is responsible for the confidentiality of its password(s), for all
charges incurred from the use of the Service with its password(s) and for any
and all charges made through the Customer's account by Customer's employees,
agents, principals, consultants, or other entities or individuals in the employ
of or engaged by Customer regardless of the reason for such charges. If
Customer, or someone to whom Customer has given access to the Service, violates
this Agreement, Customer's account may be terminated pursuant to Section 3, and
Customer will be liable for all fees, charges, and damages of any kind related
thereto.

 

Confidential Information. By virtue of this Agreement, either party may have
access to confidential information of the other party. Confidential information
shall be all information regarding the business or financial activities of
either party made available to Five9 or Customer under or as a result of this
Agreement (hereinafter "Confidential Information”). In addition, Customer's
data, text, recorded messages and/or voice conversations transmitted via the
Services, financial information and any personal information including the
Customer Information, shall be the Confidential Information of Customer.

3

 



 

The Confidential Information shall at times be treated by both parties with
strict confidence. A party’s obligations pertaining to Confidential Information
shall not apply to information that the receiving party can document: (a) is or
becomes part of the public domain through no act or omission of the receiving
party, (b) was in the receiving party’s lawful possession prior to the
disclosure, (c) is lawfully disclosed to the receiving party by a third party
without restriction on disclosure, or (d) is independently developed by the
receiving party without access to or use of the disclosing party’s Confidential
Information. The parties agree to hold each other’s Confidential information in
confidence during the term of this Agreement and perpetually thereafter. He
receiving party agrees not to make the disclosing party’s Confidential
Information available in any form to any third party unless, and only to the
minimum extent, required by law or to satisfy governmental regulatory
requirements (in which case the party seeking to make such disclosure shall
notify the other party of its intent to make such disclosure, and, to the
maximum extent available, such party shall seek protective treatment for such
disclosed Confidential Information), or to use the disclosing party’s
Confidential Information for any purpose beyond the scope of this Agreement.
Each party agrees to take all reasonable steps to ensure that the other party’s
Confidential Information is not disclosed or distributed by its employees or
agents in violation of the terms of this Agreement. Neither party may disclose
to the public or to any third party the terms and conditions of this Agreement
other than with the express prior written consent of the other party; except
that such information may be disclosed to a party's representatives,
accountants, auditors, investors, or legal advisors provided that the foregoing
are bound to maintain the confidentiality of such information.

 

5. DATA USE

 

a.       Data Use. During the normal operation of the Service, Five9 will
collect and store on its systems certain information and data provided or
collected by the Customer ("Customer Data"). Solely during the Term, Customer
authorizes Five9 to store Customer Data on its secure internal systems and to
use and copy Customer Data solely for the purpose of providing the Service to
Customer in accordance with this Agreement. Additionally, Customer agrees that
Five9 may use non-individually identifiable Customer Data for internal business
purposes, solely to test, analyze and improve the Service both during and after
the Term. Five9 will not resell or share any Customer Data with a third party
without Customer's express written authorization.

 

b.       Data Retention. To maximize system performance, Five9 retains the right
to periodically purge Customer data from Five9 servers. Data retention practices
are set forth at www.five9.com/4433.

 

 

6. EMERGENCY SERVICE (911 CALLING) NOT PROVIDED

 

(a)     No Requirement to Offer Emergency Services. Customer understands and
acknowledges that Five9 does not is not required to provide Emergency Service,
where "Emergency Service" is defined as services that connect a user to
emergency services personnel or a public safety answering point ("PSAP"),
pursuant to applicable regulatory requirements. In the United States, Emergency
Service is provided by dialing the digits "911" on a wired or a wireless
telephone. Services provided by Five9 do not permit the dialing of "911" or any
other emergency telephone numbers or a PSAP under any circumstances. Customer
recognizes and agrees that Five9 is not required to offer Emergency Service,
pursuant to any applicable laws, rules or regulations. Customer further
recognizes and agrees that Five9 is not a replacement for Customer's primary
telephone service. CUSTOMER ACKNOWLEDGES AND ACCEPTS THAT FIVE9'S SERVICES DO
NOT INCLUDE EMERGENCY SERVICE. CUSTOMER UNDERSTANDS AND AGREES THAT ADDITIONAL
ARRANGEMENTS WITH A THIRD PARTY MUST BE MADE BY CUSTOMER TO ACCESS EMERGENCY
SERVICE.

(b)     Specific Disclaimer of Liability for Emergency Service. Five9 does not
provide Emergency Service in conjunction with the Services or any other services
that may be used by Customer in connection with Five9's services. Five9, its
officers, directors, employees, shareholders, affiliates nor agents will be
liable for any claim, damage, or loss arising from, or relating to, Customer's
use of Five 9's services or any other service provided hereunder to contact a
PSAP or Emergency Services personnel. Customer specifically waives, to the
maximum extent permitted by applicable law, any and all such claims or causes of
action, arising from or relating to Five9's services or any other service
provided hereunder to contact a PSAP or other Emergency Services personnel.
Customer agrees to defend, indemnify, and hold harmless Five9, its officers,
directors, employees, shareholders, affiliates and agents from any and all
claims, losses, damages, fines, penalties, costs and expenses (including,
without limitation, court costs and attorneys’ fees) arising out of the fact
that Five9 does not offer Emergency Service to the Customer.

4

 



7. COMPLIANCE WITH LAWS; “DO NOT CALL” REGULATIONS

a. Customer agrees to comply with all federal, state and/or local law related to
or connected with providing, selling, licensing and delivering information
services and telecommunications services and products. Customer assumes all
liability and responsibility for its use of the Services in compliance with any
federal, state or local laws, rules or regulations pertaining to the use of
telephones, email, fax, automated telephonic equipment (e.g. “Predictive
Dialer”) and other telephony and telecommunications products and services.
Customer agrees that Five9 for any claims, liabilities or expenses (including
reasonable attorney’s fees) incurred by Five9 based upon Customer’s illegal or
fraudulent use of service.

b. “Do Not Call” Compliance. If Customer is advised by any party that they do
not wish to receive communications from Customer via the Service, then Customer
agrees to promptly ass those parties to its internal company-specific Do Not
Call List in their Services account, and thereafter refrain from calling such
parties until such time as Customer's policies require. Customer is solely
responsible for obtaining the consent of or a release from those persons or
entities, to whom or to which Customer intends to send communications using the
Service. Customer agrees to periodically review the list of recipients to be
contacted, to contact only those persons who the Customer is legally permitted
to contact from Customer's customer data, and only in the manner permitted,
under federal, state and local law.

CUSTOMER SHOULD SEEK THE ADVICE OF AN ATTORNEY REGARDING USE OF AUTOMATED
TELEPHONIC EQUIPMENT AND MARKETING LAWS, PRIOR TO USE OF THE SERVICE. Additional
reference material is available at: http://www.fcc.gov/cgb/donotcall/ and
http://ftc.gov/bcp/menu-tmark.htm#bized (see "Telemarketing Sales Rule").

 

8. WARRANTY; DISCLAIMER OF WARRANTY

 

a.       Representations and Warranties. Each party represents and warrants to
the other party that (i) it has the power and authority to enter into and
perform all obligations under this Agreement and its various addenda and (ii) it
will comply with all applicable laws in its performance under this Agreement.

 

Warranty Disclaimer. FIVE9 IS PROVIDING THE SERVICES AS A HOSTED SERVICE AND THE
SERVICES ARE DELIVERED ON AN "AS IS" AND "AS AVAILABLE" BASIS. FlVE9 DOES NOT
WARRANT THAT THE SERVICES WILL BE UNINTERRUPTED OR THAT ALL COMMUNICATIONS WILL
BE DELIVERED, NOR DOES FIVE9 MAKE ANY WARRANTY AS TO ANY RESULTS THAT MAY BE
OBTAINED BY USE OF THE SERVICES, FIVE9 MAKES NO WARRANTIES EXPRESSED OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, INRELATION TO THE SERVICES. Customer
understands that the Services may be inaccessible or inoperable due to scheduled
periodic maintenance and upgrades; or for reasons beyond Five9's reasonable
control including but not limited to (i) Customer or Five9 equipment
malfunctions; or (ii) service interruptions caused by independent
telecommunications providers that provide voice and data connectivity to Five9's
or Customer's data centers.

 

9. LIMITATION OF LIABILITY

 

UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER
PERSON FOR ANY IN DIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING
OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY LOSS,
DAMAGE OR LIABILITY RELATING TO: (A) LOSS OR CORRUPTION OF DATA; (B) INABI LITY
TO ACCESS THE SERVICE; (C) PERFORMANCE RELATED DELAYS; (D) COMPUTER VIRUSES; (E)
LOSS OF BUSINESS DUE TO INOPERABILITY OR PERFORMANCE OF THE SERVICES; (F) NON
-DELIVERY OR MIS-DELIVERY OF COMMUNICATIONS; (G) THE NEGLIGENT ACTS OF OTHER
FIVE9 SUBSCRIBERS; (H) ANY DEFECTS, FAILURES, ERRORS, OMISSIONS OR MISSTATEMENTS
IN ANY AND ALL INFORMATION DELIVERED BY OR PROVIDED FOR DELIVERY BY THE
SERVICES; AND (I) LOSS OR LIABILITY RESULTING FROM ACTS BEYOND A PARTY'S
CONTROL. EXCEPT FOR A PARTY'S BREACH OF SECTION 4 (CONFIDENTIALITY) OR A PARTY'S
INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTION 10, IN NO EVENT SHALL EITHER
PARTY’S LIABILITY UNDER THIS AGREEMENT EXCEED ALL FEES PAID BY CUSTOMER TO FIVE9
IN THE ONE (1) YEAR PERIOD PRIOR TO THE DATE OF THE EVENT THAT GAVE RISE TO THE
LIABILITY.

5

 



 

10. INDEMNIFICATION

a. By Customer. Customer agrees to indemnify, hold harmless and defend Five9,
its shareholders, directors, officers, employees and agents from and against any
action, claim, or damage, including reasonable costs and attorney’s fees,
asserted by any person, arising out of or relating to: (i) personal injury or
property damage to the extent such claims or liabilities arise out of negligent
or willful acts or omissions of Customer and/or its employees or agents in
connection with their duties and responsibilities under this Agreement;
(ii)Customer’s breach of this Agreement; or (iii) Customer’s unauthorized use of
the service, including any information, communication, data or work that
Customer provides in connection with Customer’s use of the Service.

 

b. By Five9. Five9 agrees to indemnify, hold harmless and defend Customer, its
shareholders, directors, officers employees and agents from and against any
action, claim, or damage, including reasonable costs and attorney’s fees,
asserted by any person, arising out of or relating to: (i) personal injury or
property damage to the extent such claims or liabilities arise out of negligent
or willful acts or omissions of Five9 and/or its employees or agents in
connection with their duties and responsibilities under this Agreement, (ii)
Five9's breach of this Agreement, or (iii) any alleged or actual infringement by
the Services of any patent, trademark, or copyright, or alleged or actual
misappropriation of any trade secret, provided Customer is using the Service as
authorized under this Agreement.

 

c.     Procedure. An indemnified party shall (i) permit the indemnifying party
to defend or settle any such claim, provided, however that (x) the indemnifying
party shall not enter into any settlement agreement that would result in any
admission by the indemnified party or payment by the indemnified party without
the indemnified party's prior written consent, and (y) the indemnified party may
at its election participate in the defense of such claim, suit or the like
through separate counsel at its own expense, and (ii) provide the indemnifying
party all reasonable assistance (at the expense of the indemnifying party) in
connection with the defense or settlement of any such claim, suit or the like.

 

11. OWNERSHIP OF MATERIALS AND RIGHTS

 

The Services are proprietary to Five9 and are protected by intellectual prope1iy
laws and international intellectual property treaties. Customer's data, text,
recorded messages and/or voice conversations transmitted via the Services are
proprietary to Customer. Except for the right to access and use the Services
granted by Five9 to Customer in this Agreement, nothing in this Agreement shall
convey, transfer or assign any right, title or interest in either party's
Proprietary Materials to the other party. As such, each party retains exclusive
ownership of its Proprietary Materials in existence as of the Effective Date or
developed by it during the Term. For purposes of this Agreement, "Proprietary
Materials" means all patents, copyrights, design rights, trademarks, service
marks, trade secrets and other worldwide intellectual property or proprietary
rights owned by a party during the Term, and the software, schematics, diagrams,
information, and other tangible embodiments, if any, relating thereto. All
rights not granted by Five9 herein are expressly reserved.

 

12. MISCELLANEOUS

 

a.    Applicable Law. This Agreement shall be governed by the laws of the State
of New York without reference to conflicts of laws. Venue for any and all
actions arising out of this Agreement shall be the County of Alameda,
California.

 

b.    Amendments. No amendment of this Agreement will be binding unless it has
been signed by Customer and Five9.

 

c.     Force Majeure. Neither party shall be held liable or responsible to the
other party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfill in g or performing any term of this Agreement when
such failure or delay is caused by or results from causes beyond the reasonable
control of the affected party, including but not limited to fire, floods,
embargoes, war, acts of war, insurrections, riots, civil com motion, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority; provided, however, that the party so
affected shall promptly notify the other party of the force majeure event and
use reasonable commercial efforts to avoid or remove such causes of non
performance, and shall continue performance hereunder with reasonable dispatch
whenever such causes are removed.

6

 



 

d.    Waiver and Severability. No failure or delay in exercising or enforcing
any right or remedy hereunder by either party shall constitute a waiver of any
other right or remedy, or failure exercise thereof. If any provision of the
Agreement is determined to be invalid under any applicable statute or rule of
law, it is only to that extent to be deemed omitted, and the balance of the
Agreement shall remain enforceable.

 

e.     Assignment. Neither party may assign this Agreement or any of its rights
and obligations hereunder without the other party’s prior written consent except
that wither party may assign this Agreement to a successor in interest without
requiring such consent in the event of a reorganization, merger, consolidation
or sale of all or substantially all of its assets or stock (“Change of
Control”). Any attempted assignment not in connection with a Change of Control
without the non-assigning party’s prior written consent shall be void.

 

f.     Attorneys’ Fees. In the event of a dispute arising out of this Agreement,
the prevailing party shall be entitled to recover it reasonable attorneys’ fees.

 

g.     Notices. All notices, authorizations, and requests in connection with
this Agreement shall be deemed given (i) three (3) days after they are deposited
with the United States Postal Service, first-class postage prepaid; or (ii) one
(1) business day after they are sent by air express courier, or (iii) upon
receipt if sent by facsimile or electronic mail (with receipt-confirmation of
successful delivery). All notices shall be delivered to Five9 via mail,
facsimile, or email (currently billing@five9.com ) at its then-current corporate
headquarters as listed on the Five9 website, and to Customer at its most current
street, facsimile and email address(es) as provided by Customer to Five9 in
connection with Customer's registration process (or as thereafter updated or
revised in a writing delivered by Customer to Five9).

 

h.    Entire Agreement. Customer agrees that this Agreement, including addenda,
comprises the entire understanding between Five9 and Customer, and supersedes
any prior agreements or correspondence between Customer and Five9 and/or any
postings or other notices from Five9 with respect to the subject matter of this
Agreement.

 

i.      Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original and taken together will constitute one single
agreement between the parties with the same effect as if the signatures were
upon the same instrument.

 

j.      Publicity. Neither party shall make, or cause to be made, any press
release or public announcement in respect of this Agreement or the transactions
contemplated by this Agreement or otherwise communicate with or through any news
or other media without the prior written consent of the other party unless such
press release or public announcement is required by law or applicable stock
exchange regulation, in which case the parties to this Agreement shall, to the
extent practicable, consult with each other as to the timing and contents of any
such press release, public announcement or communication.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their respective duly authorized officer.

 

Customer Five9, Inc.

 

By:  /s/ Joseph M. Spaziano By: /s/ Five9, Inc. Name: Joseph M. Spaziano Name:
Authorized Signatory Title: CTO Title:   Date: 11/7/14 Date: 11/7/14

  

7

 

 

ADDENDUM A

 

LOCAL AND LONG DISTANCE RATE TABLES

 

Communication Charges: Local, long distance, and any related surcharges, taxes
or fees shall be billed monthly and shall cover all call activity incurred by
the customer since the previous Customer Bill Date. Local and long-distance
charges accrue on a call-by-call basis. Customer is responsible for any call
activity incurred through it account. Local and long distance charges are
computed and billed based upon the automatic number identification (ANI) as the
calling number and the Dialed Number Identification Service (DNIS) as the called
number and Pacific Standard Time as the originating time for each call.
Customer’s billed usage includes any and all connected calls, whether outbound
or inbound, as determined by Five9’s billing system. All connections to the
Five9 server via “PSTN” (analog telephone line) rather that VoIP (internet) are
billed as an outbound call for the entire connection time, and can substantially
increase the bill. All calls are billed based on carrier connection made,
regardless of agent connection to the call. Reporting of detailed call records
is available from several reports, such as “CallLog1”’ in the Administrator or
Supervisor portion of the Five system.

 

Prior to activation, Customer may be asked to deposit a one-time certain amount
of Prepaid Long Distance as shown in the applicable Service Order. The balance
of Prepaid Long Distance is viewable to the Administrator role, in the
"Snapshot" field, "Accounts" link, of the customer login from www.five9.com.

 

Type Outbound Inbound Initial / Incremental Billing
Increments (in seconds) Interstate (US) 0.01400 0.01900 6.0/6.0 Intrastate (US)
0.01900 0.01900 6.0/6.0 Alaska 0.11704 0.19360 6.0/6.0 Hawaii 0.08160 0.03249
6.0/6.0 Canada 0.01600 0.03944 30.0/6.0 Other 10 digit calls Market Rate Market
Rate 6.0/6.0 Other International Market Rate Market Rate Varies Outbound to toll
free 0.01400 N/A 6.0/6.0 Directory Assistance 1.00000 N/A 60.0/60.0

 

Notes: All rates quoted in US$ per minute. Interstate calls are calls where the
call originates and terminates in different states based upon the ANI and DNIS.
Intrastate calls are calls where the call originates and terminates in the same
state based upon the ANI and DNIS. Different rates may apply to interstate and
intrastate calls. Rates subject to change with 30 day notice; reduction in rates
may occur without notice. International calls are subject to Market Rates and
30/6 billing increment. Directory Assistance: Any call (xxx)-555-xxxx is billed
as Directory Assistance. Payphone: $0.80 connection fee per call, plus
prevailing call charges. All inbound calls, whether to 8XX "toll free" numbers
or area code specific DIDs are subject to the rates shown. Detailed call
reporting is available in Five9 Call Log reports. Rate lookup feature is
available in Administrator role. All rates shown above are for comparison to
"pre-tax" rates quoted by telephone providers. Actual billing rates in Call Log
data and invoicing include a surcharge relating to the cost of applicable taxes,
tariffs, and other carrier fees.

 

Five9 recommends that Customer 'scrub' its lists prior to use to remove unwanted
call numbers.

8

 

 

Five9 Service Order (Addendum B)

 

This Service Order, collectively with the Five9 Agreement and its addenda, the
“Agreement”, is entered into by and between Five9, Inc. (Five9) and Customer
named below. This Service Order is subject to the terms and conditions of the
Agreement, in the event of any conflict between this Service Order and the
Agreement, this Service Order will control. For the avoidance of doubt, if there
are terms and conditions in the Agreement regarding subjects on which this
Service Order is silent, such silence will not constitute a conflict and the
terms and conditions in of doubt, of there are terms and conditions in the
Agreement regarding subjects on which this Service Order is silent, such silence
will not constitute a conflict and the terms and conditions in the Agreement
will control.

 

CUSTOMER INFORMATION ORDER INFORMATION Customer Name:
Customer Number CrossClick Media
73165 Order Type:
Order Term:
Renewal Term: New Domain (New Customer)
12 Months
12 Months Domain Name:
Domain Number: CrossClick Media
73165

Billing Frequency:

PO Required?

Monthly

No

        Billing Address:

3625 West McArthur Blvd, Ste 302

Santa Ana, CA 92704

Five9 Account Exec:
Email:
Phone: Kim Wimmer
kwimmer@five9.com
510-340-0952

Billing Contact:

Email:
Phone:

Todd Milton Ault III
todd@crossclickmedia.com

714-795-0246

Quote Expires: 11/29/2014

 

[image_001.jpg]



9

 

 

Evaluation Period

Should the services fail to meet the specifications or Customer’s requirements
during the thirty (30) day period starting date of this Service Order (The
“Evaluation Period”), Customer may cancel this Service Order and will only have
payment obligation for services used through the effective date of cancellation.
Note that Customer will be invoiced for use of the Services during the
Evaluation Period.

 

Ramp Period

During the One Hundred Twenty (120) day period starting from the date of this
Service Order (the “Ramp Period”), Customer will be invoiced monthly in arrears
for each month’s peak usage of VCC Agent Seat Component. However, once Customer
reaches 100% of ordered VCC Agent Seat quantity (or places an order for
additional VCC Agent Seats), the Ramps Period shall be considered complete and
invoicing shall continue monthly in advance for the full ordered quantity.

 

Invoicing Schedule

 

Invoice Date VCC Agent Seat Components – Monthly Fees Other Monthly Fees One
Time Fees Telecom Deposit Signing $0 $0 $6,100.00 $3,750.00 First Invoice during
Ramp Period (30 days after first use) Peak Usage for previous month $3,055
$6,100.00 $3,750.00 Remainder of Ramp Period Peak Usage for previous month
$3,055 $6,100.00 N/A Post Ramp Period $14,500 $3,055 $6,100.00 N/A

 

Change Orders

VCC Agent Seat order level may be lowered with thirty (30) days advance notice
to no lower than 85% of the VCC Agent Seat quantities ordered above. VCC Agent
Seat order level may be increased over those ordered above at any time through a
separately executed Service Order.

 

Volume Discount

Customer will be invoiced monthly at the following rates for the number of
ordered Five9 VCC Agent Seats. Pricing is based on tier levels as shown below.
When a new tier is reached, all seats will be invoiced at the rate of the
highest tier achieved.

 

Long Distance Usage

Customer’s inbound and outbound calls that utilize Five9 for transport will be
billed as “Long Distance” usage. Five9 may hold a deposit against future long
distance usage. Customer will be invoiced in arrears for actual usage.

 

Total VCC Agent Seats   From To Price per VCC Agent Seat 50 99 $130.00 100 200
$125.00 201 400 $120.00 401 600 $115.00

 

Professional Services

Additional Five9 Professional Services are available as requested for $200.00
per hour

Professional Services (including training) fees do not include travel and
expenses for on-site work, Customer will be invoiced for these expenses at
actual costs.

 

All prices are in US Dollars

 

Acceptance of Order

Customer Five9 Signature: /s/ Joseph M. Spaziano Signature Name: Joseph M.
Spaziano /s/ Five9, Inc. Title: CTO   Date: 11/7/2014 Date: 11/7/14

 



10

 

